Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 18, 2018

                                           No. 04-18-00487-CV

                                     IN RE Samantha Renee VEGA

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On July 17, 2018, relator filed a petition for writ of mandamus and a motion for
emergency relief, which we denied. After considering the petition, rulings made by the trial
court at a subsequent hearing, and briefing filed by relator after the hearing, this court concludes
relator is not entitled to the relief sought because the petition for writ of mandamus is moot.
Accordingly, the petition for writ of mandamus is dismissed as moot. See TEX. R. APP. P.
52.8(a). This court’s opinion will issue at a later date.

           It is so ORDERED on September 18, 2018.


                                                            _________________________________
                                                            Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court



1
 This proceeding arises out of Cause No. 2018-CI-12371, styled In the Matter of the Marriage of Christopher Post
and Samantha Rene Vega, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Norma
Gonzales presiding.